WALTER, Justice.
The Schuler Corporation filed suit against Eddie Parker. It alleged that Parker was employed by it as a salesman on a commission basis; that it furnished Parker samples of gift and accessory items; that it was understood that the samples were to be returned or paid for upon the termination of their business relationship.
The jury found that the parties did not agree that Parker was to pay for the samples upon the termination of their business relationship; that the samples were to be returned and that the samples were to be paid for or returned. Judgment was rendered for Schuler and Parker has appealed.
Parker contends there was no evidence to support the judgment for damages. We agree with this contention.
Schuler delivered samples to Parker for display. Parker had a staff of 27 salesmen who carried the samples with them in their cars. They were displayed to prospective customers. At the termination of their business relationship Schuler requested the return of their samples, “unless you would be able to sell them either to your customers or to your friends at a reduced price.” Parker was offered a 30% price reduction. The parties stipulated on the wholesale price of the samples. The wholesale price at the beginning of their business relationship was no evidence of the value of the samples in the condition they were in at the time and place of conversion. Commercial Credit Corporation v. Flores, Tex.Civ.App., 345 S.W.2d 432, (Ref. N.R.E.).
It appears that this case was not fully developed and that the ends of justice require that it be remanded.
The judgment is reversed and the case remanded.